DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 January 2022 has been entered.

Response to Amendment
In the Applicant’s reply of 13 January 2022, the claims were amended. Based on these amendments, the claim objections and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially devoid” in claim 14 is a relative term which renders the claim indefinite. The term “substantially devoid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how much chopped carbon fiber can be present in the first cured outer layer for the layer to still be considered “substantially devoid of chopped carbon fiber”. Paragraph 20 of the Applicant’s specification states that the “predominant presence of a given type of fiber is used herein to mean that the fiber type represents more than 50% by weight of the total weight of fibers present in the layer”. This can mean that the layer is “100% of a given type of fiber” or “between 51 and 99%”. However, this definition does not provide any insight into the term “substantially devoid” when used in connection with a fiber. For purposes of examination, “substantially devoid” will be interpreted to mean “1% or less by weight”, i.e., 1% or less by weight of the total weight of fibers in the corresponding layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over World Patent Application Publication No. WO 2014/210310 (“Guha 1”) in view of U.S. Patent Application Publication No. 2010/0204360 (“Beach”) and U.S. Patent No. 7,655,297 (“Guha 2”), cited in an IDS.
Regarding claim 1, Guha 1 discloses a vehicle component (see claim 1, paragraph 22, and Figures 1A-C) comprising:
a first cured outer layer of SMC or BMC molding composition having a predominant fiber filler of chopped glass fibers (see claims 1, 9, and 11, paragraphs 14, 15, and 22, and Figures 1A-C; paragraph 15 states that the outer layer is an SMC formulation containing glass fiber as embodied in Guha 2), said first cured outer layer having a surface finish defined by a Diffracto analysis D number of less than 100 when a mold platen has a Diffracto analysis D number of 25 (see column 2, lines 7-36, of 
a second cured inner layer of molding composition having a predominant fiber filler of chopped carbon fibers (see claims 1, 10, and 11, paragraph 22, and Figures 1A-C of Guha 1) in an epoxy matrix formed by resin transfer molding (see paragraph 17 of Guha 1 regarding epoxies; see claim 6 and paragraphs 7 and 10 of Guha 1 regarding resin transfer molding);
a bonding agent with elongation properties configured to accommodate the differential coefficients of linear thermal expansion between said first cured outer layer and said second cured inner layer (see claim 1 and paragraph 21 of Guha 1); and
a paint coating having an automotive exterior panel high gloss adhered to a sanded surface of the first cured outer layer (see paragraph 22 of Guha 1).
Guha 1 does not disclose that the molding composition of the first cured outer layer has hollow glass microspheres therein.
Beach is directed to a molding composition that is well suited for the production of molded composite articles, such as vehicle components, having a “class A” finish. See paragraph 31. The molding composition includes hollow glass microspheroids. See paragraph 5. The molding composition also includes chopped glass as a fiber filler. See paragraph 26. The inclusion of the hollow glass microspheroids reduces the density of the resulting product. See paragraphs 3 and 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included hollow glass microspheres in the 
With respect to the diameter and weight percent of the hollow glass microspheres, Beach discloses that the hollow glass microspheroids are present at 2 to 12 total weight percent and have a mean diameter of from 16 to 35 microns. See paragraph 5. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a diameter and weight percent for the hollow glass microspheres from within the ranges taught by Beach when adding the microspheres of Beach to Guha 1.
With respect to the claimed silane surface activating agent, Beach discloses an alkoxysilane surface activating agent that covalently bonds the glass microspheroids to the surrounding SMC or BMC “class A” matrix. This provides improved physical properties for the resulting article. See paragraphs 13-16.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the alkoxysilane surface activating agent of Beach in the component of Guha 1 when the glass microspheroids were added to improve the physical properties of the component, as taught by Beach (see 

Regarding claim 2, modified Guha 1 discloses wherein said second cured inner layer is devoid of glass fiber (see claim 2 and paragraph 13 of Guha 1).

Regarding claim 3, modified Guha 1 discloses wherein said bonding agent is operative from -40 to 205°C (see claim 3 and paragraph 21 of Guha 1).

Regarding claim 4, modified Guha 1 discloses wherein said bonding agent is an elastomeric adhesive (see claim 4 and paragraph 21 of Guha 1).

Regarding claim 5, modified Guha 1 discloses a bonding flange of between 2.54-3.81 cm (see claim 5 and paragraph 21 of Guha 1).

Regarding claim 7, modified Guha 1 discloses at least one additional layer of: a third cured layer of a molding composition having a predominant fiber filler of chopped glass fibers and a fourth cured layer of molding composition having a predominant fiber filler of chopped carbon fiber; and a second layer of bonding agent joining said at least one additional layer to one of said first outer layer or said second inner layer to form a laminate (see claim 7 and paragraphs 8 and 22 of Guha 1).

claim 8, modified Guha 1 discloses wherein at least one of said first cured outer layer or said second cured inner layer comprises a minority percentage by total fiber weight of a natural fiber (see claim 8 and paragraph 15 of Guha 1).

Regarding claim 9, modified Guha 1 discloses wherein said first cured outer layer defines a vehicle exterior panel surface (see claims 9 and 11, paragraph 22, and Figures 1A-C and 2 of Guha 1).

Regarding claim 10, modified Guha 1 discloses wherein said paint coating adhered to the sanded surface of the first cured outer layer is exposed as an outer finished surface of a vehicle exterior panel and said second cured inner layer forms an interior layer of the vehicle exterior panel (see claim 11, paragraphs 13 and 22, and Figures 1A-C and 2 of Guha 1).

Regarding claim 12, modified Guha 1 discloses wherein said interior layer has an inner layer thickness and said first cured outer layer has an outer skin thickness and the ratio of the inner layer thickness to outer skin thickness is between 1:1 and 10:1 (see claim 13 and paragraph 15 of Guha 1).

Regarding claim 14, modified Guha 1 discloses wherein said first cured outer layer is substantially devoid of chopped carbon fiber (see claim 15 and paragraph 13 of Guha 1).

Response to Arguments
The Applicant's arguments filed 13 January 2022 have been fully considered, but they are not persuasive.
The Applicant argues that Beach teaches the use of hollow glass microspheroids, as opposed to hollow glass microspheres. According to the Applicant, in Example 1 of Beach, glass microspheroids are used, whereas hollow glass microspheres are used in the Comparative Example. Example 3 of Beach explains that the sample prepared with hollow glass microspheres shows a perceptible defect upon sanding, while the sample prepared with glass microspheroids retained the “Class A” status after sanding. Accordingly, Beach teaches that glass microspheroids are different from hollow glass microspheres and have different performance. Given that the samples containing hollow glass microspheres contain defects, one of ordinary skill in the art would not have been motivated to use hollow glass microspheres in a component that is subjected to sanding, as claimed. See the paragraph spanning pages 9 and 10 of the Applicant’s reply.
The Examiner respectfully disagrees. Beach uses the terms “microsphere” and “microspheroid” interchangeably (or at least inconsistently). For example, paragraph 5 indicates that the “formulation according to the present invention” includes “[h]ollow glass microspheroids”. See also claim 1. However, paragraph 10 states that “[a]s used herein a microspheroid is defined to include a hollow microsphere or a solid bead having an aspect ratio of between two [normal] diameters of between 1 and 1.6” (emphasis added). Note that a spheroid with an aspect ratio of 1 is a sphere. In addition, paragraph 37 reads, in part, “10 micron solid glass microspheroids are sphere dispersion such that there are 20 silane molecules per each glass microspheroid in the dispersion… The surface activated glass spheres are decanted…” (emphasis added).
With respect to the specific examples described by Beach, Example 1 uses “18 micron outer diameter glass microspheroids”, the Comparative Example uses “industry standard SMC-1 hollow glass microspheres having an average particle diameter of 85 microns, and Example 3 uses “10 micron solid glass microspheroids” (but note that, as discussed above, the microspheroids of Example 3 are also referred to as microspheres). See paragraphs 34, 35, and 37. Example 2 of Beach indicates that the sample from Example 1 resulted in a class A finish, while the sample from the Comparative Example resulted in an optically perceptible defect. See paragraph 36. The sample of Example 3 also appears to provide a class A finish. See paragraphs 8, 36, and 37 and Figures 1 and 2.
Based on the above, one of ordinary skill in the art would have recognized that Beach is not distinguishing between microspheroids and microspheres. The factor that affects performance is the size of the microspheres/microspheroids. Notably, the microspheroids of Example 1 have a diameter of 18 microns, while the microspheres of the Comparative Example have a diameter of 85 microns. Also, claim 1 recites a specific diameter range of 12 to 45 microns. Accordingly, the Examiner respectfully disagrees with the Applicant’s position that one of ordinary skill in the art would not have used the hollow glass microspheres of Beach in a component subjected to sanding. Beach specifically discloses doing so while retaining a class A finish. See paragraphs 10 and 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726